            Case 7:19-cv-07266 Document 1 Filed 08/05/19 Page 1 of 13


                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


CHRISTOPHER BASILE,                                   Case No.
                                 Plaintiff,           VERIFIED COMPLAINT
                     -against-
                                                      Civil Action
SHERRY WIGGS, WESTCHESTER COUNTY
OFFICE OF CHILD SUPPORT ENFORCEMENT,
and JOHN DOE (a fictitious designation for a          JURY TRIAL DEMANDED
defendant to be identified),
                                 Defendants.


       Christopher Basile (“Basile” or “Plaintiff”) by and through his undersigned counsel,

Roger K. Marion of Marion & Allen, P.C., as and for his Verified Complaint against defendants

Sherry Wiggs (“Wiggs”) and the Westchester County office of Child Support Enforcement (the

“WCO”), and John Doe (collectively, “Defendants”), alleges as follows:

                                 NATURE OF THE ACTION

       1.     This Case involves an abuse of process cause of action against Wiggs for

repeatedly suing Basile upon causes of action in the New York State Family Court of

Westchester County (the “Family Court”) barred by the doctrines of res judicata and collateral

estoppel. The action is also against WCO for two reasons: First, WCO repeatedly prosecuted

Basile on charges that it knew were previously adjudicated, thereby depriving Basile of

immunities secured by law and barred by the doctrines of res judicata and collateral estoppel in

violation of his Constitutional rights. WCO further committed a denial of constitutional due

process because on the latest re-prosecution of Wigg’s claims WCO prosecuted the case while

Basile’s counsel had been silenced by the Court and removed from the courtroom at the order of

the Support Magistrate and enforced by a court officer. Basile, not being present, and his


                                               1
             Case 7:19-cv-07266 Document 1 Filed 08/05/19 Page 2 of 13


attorney barred from the courtroom, the Magistrate then proceeded to an ex parte hearing,

thereby preventing Basile from presenting a defense to a cause of action that was barred by the

doctrines of res judicata and collateral estoppel. Both of these denials of Basile’s Constitutional

rights are violations of, and actionable pursuant to and 42 U.S.C. 1983.

                                JURISDICTION AND VENUE

       2.      This Honorable Court has jurisdiction over this action pursuant to 28 U.S.C.A.

§ 1331 because it has original jurisdiction of all civil actions arising under the Constitution, laws,
 o




or treaties of the United States and a denial of due process is such an action. This case deals with

the clear and consequential denial of Plaintiff’s due process and equal treatment under the law as

detailed below.

       3.      This Honorable Court also has jurisdiction over this action pursuant to 28

U.S.C.A. § 1332(a)(1). There is complete diversity between the parties, which are a Nevada

Plaintiff and Defendants from New York, and the amount in controversy exceeds $75,000

exclusive of interests and costs.

       4.      Venue is proper in this District pursuant to 28 U.S.C.A. § 1391(a)(2).               A

substantial part of the events giving rise to the claims herein happened in New York, to wit: the

events described in this Verified Complaint took place in the New York State Family Court of

Westchester County.

                                          THE PARTIES

       5.      Basile is a natural person and a resident of Nevada, residing at 2877 Paradise

Road, Unit 702, Las Vegas, Nevada, 89109.

       6.         Wiggs is a natural person and a resident of the State of New York, residing at 39

Hilldale Road Dobbs Ferry, New York, 10522.



                                                  2
                Case 7:19-cv-07266 Document 1 Filed 08/05/19 Page 3 of 13


          7.     WCO is an agency of the government of the County of Westchester and exists

under the supervision of the Westchester County Department of Social Services with an address

of 100 East First Street, 5th Floor, Mt. Vernon, N.Y. 10550.

          8.     John Doe is a fictitious designation for a governmental entity in the State of New

York, not yet known, having or sharing responsibility for the denial of due process suffered by

Basile.

                     FACTS APPLICABLE TO ALL CAUSES OF ACTION

          9.     Basile and Wiggs were once married. They were subsequently divorced in the

New York State Supreme Court of Westchester County under index number 11621/2004. An

order of child support was issued in that case.

          10.    There was post-judgement litigation in Supreme Court Westchester County as

well as in the Family Court under Docket Number F-07061-08/17O and File Number 69122.

          11.    On August 11, 2014, Wiggs brought a petition in the Westchester County Family

Court, (the “First Petition”) alleging that Basile had failed to pay his support obligations under a

support order (the “Support Order”) from the Divorce.

          12.    Such a petition is a regularly issued civil process with a summons for the petition.

          13.    A plenary hearing on the merits with witness examination was held before the

Honorable Allen Hochberg, on December 8, 2014.

          14.    On December 11, 2014, after the hearing, Magistrate Hochberg filed an Order

dismissing the First Petition on the merits, without leave to resubmit. It was found that Wiggs did

not have evidentiary support for her claims.           It was a final Order, with prejudice, and no

objections were filed by Wiggs.




                                                   3
              Case 7:19-cv-07266 Document 1 Filed 08/05/19 Page 4 of 13


        15.    The Decision on the First Petition has the effect of res judicata and collateral

estoppel of any claims for child support Wiggs can claim from Basile through December 11,

2014.

        16.    On February 23, 2015, Wiggs again brought a petition alleging that Basile had

failed to pay support pursuant to the Support Order (the “Second Petition”).

        17.    A plenary hearing on the merits with witness examination was held before the

Honorable Allen Hochberg, on December 7, 2015.

        18.    On March 21, 2016, after the hearing, Magistrate Hochberg filed an Order

dismissing the Second Petition on the merits, without leave to resubmit. The dismissal was clear

that Wiggs did not have evidentiary support for her claims and that her guesses at damages

ranged from 55,977.91 to $77,345.22.

        19.    It was a final Order, with prejudice, and no objections were filed by Wiggs.

        20.    The Decision on the Second Petition has the effect of res judicata and collateral

estoppel of any claims for child support Wiggs can claim from Basile through March 21, 2016.

        21.    On or about November 20, 2017, Wiggs again brought a petition alleging that

Basile had failed to pay support obligations from the Divorce (the “Third Petition”).

        22.    The Third Petition contained all of the monetary claims which were determined

on the merits in the First and Second Petitions, as if they never existed. The Third Petition also

alleged support claims after the Second Petition.

        23.    Wiggs was assisted by counsel who, upon information and belief, knew they were

refiling claims that had already been determined by the Court and which were barred by the

doctrines of res judicata and collateral estoppel.

        24.    Wiggs did not duly serve the Third Petition for months.




                                                     4
             Case 7:19-cv-07266 Document 1 Filed 08/05/19 Page 5 of 13


       25.     When the Third Petition was finally deemed served, it was just as unsupported by

evidence as the prior Petitions – thus it could not win in the normal course of a hearing, and was

pure harassment. On June 26, 2018, Basile, through his attorney, filed a motion to dismiss for

failure to serve Basile. The Magistrate selected a return date of July 11, 2018.

       26.     Basile’s motion to dismiss was opposed, and Basile, through his attorney, duly

served and filed a Reply Affirmation on July 9, 2018.

       27.     Oral argument of the motion was to be on July 11, 2018.

       28.     On July 11, 2018, counsel for Basile, was provided a decision on the motion to

dismiss by Support Magistrate Keri A. Fiore, dated July 9, 2018, before the Reply was due or

received and before oral argument.             Basile’s attorney, Richard Medina, objected to the

Magistrate’s refusal to consider all motion papers as well as the refusal of oral argument.

       29.     Support Magistrate Fiore then tried to commence a support hearing, without

notice, on the merits of the Third Petition.

       30.     Medina objected to the hearing without notice because the appearance was only

calendared for the motion to dismiss, and so the matter was adjourned to July 17, 2018.

       31.     On July 16, 2018, counsel for Basile, appealed the Magistrate’s denial of his

motion to dismiss for failure to serve or for a traverse hearing by filing “objections” to the

Family Court Judge as provided by the Family Court Act. On July 17, 2018, counsel for Basile

filed a motion to dismiss the petition on the grounds that it was barred by the doctrines of res

judicata and collateral estoppel.

       32.     Basile was hospitalized on July 17, 2018. Medina appeared in Court, informed

Support Magistrate Fiore of the exigent circumstances and asked for an adjournment. WCO was

present in the Courtroom for the prosecution of the Third Action, as it had been for the First and

Second Actions.

                                                    5
             Case 7:19-cv-07266 Document 1 Filed 08/05/19 Page 6 of 13


       33.     WCO did not support Mr. Medina’s Request for adjournment. The request for an

adjournment was denied. When Medina tried to speak on the record, Support Magistrate Fiore

ejected Medina from the courtroom so that a hearing on the merits of the Third Petition could be

conducted unopposed, without Basile and without Medina.

       34.     Upon information and belief, the support hearing against Basile was conducted,

with WCO present in aid of Wiggs, in an ex parte hearing with Medina barred from entering the

courtroom (the “Ex Parte Hearing”), and with no defense possible without Medina. Upon

information and belief, at the conclusion of the Ex Parte Hearing, the Support Magistrate found

that Basile had willfully violated a court order for spousal support.

       35.     WCO represented to the Court that the support outstanding and owed by Basile

included support which was legally barred from consideration by the res judicata of the First and

Second Petitions.

       36.     WCO was well aware of the First and Second Petitions, and knew it was

representing as due and owing the support that had already been determined by the First and

Second Petitions.

       37.     On or about September 13, 2018, Family Court Judge Rachel Hahn granted

Basile’s objections and found that the Magistrate was wrong to have denied his request for a

traverse hearing and wrong to have proceeded to a fact-finding hearing on July 17, 2018.

       38.     Although a motion had been made in Supreme Court, Westchester County, to

transfer the Family Court Matter to the Supreme Court, on or about December 10, 2018 the

Support Magistrate proceeded to a traverse hearing over the objection of Basile’s Counsel. The

Magistrate ruled against Basile after the hearing.

       39.     On or about February 21, 2019, a money judgment on default was therefore

entered against Christopher Basile in the amount of $118,824.00 (the “Judgment”) from the Ex

                                                 6
             Case 7:19-cv-07266 Document 1 Filed 08/05/19 Page 7 of 13


Parte Hearing. There is no known evidence that could have possibly supported such an amount,

especially in light of the res judicata and collateral estoppel of the First and Second Petitions.

       40.     On February 27, 2019, counsel for Basile moved to vacate the Judgment on

Default in the Westchester County Family Court, which was ultimately denied.

       41.     Basile’s motions to dismiss were denied by the Magistrate. Basile Filed objections

to all of the Magistrate’s various adverse rulings which were later sustained by the Family Court

Judge. Timely Notices of Appeal where thereafter filed by Basile’s Counsel. Which are currently

pending.

       42.     Nonetheless, a hearing was scheduled for July 31, 2019 to enforce the Judgment

obtained only by ejecting Basile’s counsel, in which Basile must pay the Judgment or else be

jailed. Basile does not have said funds available.

       43.     Basile was unable to travel to the hearing on the notice given and upon

information and belief, it may have resulted in an arrest warrant.


                         AS AND FOR A FIRST CAUSE OF ACTION
                                   (Abuse of Process)

       44.     Plaintiff repeats and restates the allegations set forth in each preceding paragraph

of this Complaint as if set forth fully herein.

       45.     Upon determination of the First Petition, if not sooner, Wiggs knew and was

informed that a petition filed without evidence of its claims was baseless.

       46.     Wiggs had no basis in fact or law to believe that she was not subject to res

judicata and/or collateral estoppel when she had the Second Petition filed.

       47.     The filing of a frivolous Second Petition, requiring Basile’s Appearance, carried a

threat of incarceration if willful non-payment was found, and threatened unlawful interference

with Basile’s person and property under color of legal process.

                                                  7
             Case 7:19-cv-07266 Document 1 Filed 08/05/19 Page 8 of 13


       48.     When Wiggs filed the Second Petition without evidence of its claims, she knew

and should have known that the filing was frivolous, unwinnable in the ordinary course of a

plenary hearing, and could only serve it inflict distress and attorney’s fees upon Basile.

       49.     Upon determination of the Second Petition, if not sooner, Wiggs was again

informed that a petition filed without evidence of its claims was baseless.

       50.     When Wiggs filed the Third Petition without any further evidence of its claims,

she knew and should have known that the filing was frivolous, unwinnable in the ordinary course

of a plenary hearing, and could only serve it inflict distress and attorney’s fees upon Basile.

       51.     By filing the Third Petition, Wiggs abused the process of Court in a perverted

manner to obtain a collateral objective of harassing Basile.

       52.     The filing of a frivolous Third Petition, requiring Basile’s Appearance, carried a

threat of incarceration if willful non-payment was found, and threatened unlawful interference

with Basile’s person and property under color of process.

       53.     By filing the Second and Third Petitions, Wiggs had and demonstrated an intent

to do harm to Plaintiff without excuse or justification.

       54.     By filing the Second and Third Petitions, Wiggs acted willfully, maliciously,

recklessly, and wantonly with intent to injure Plaintiff.

       55.     The filing of the Second and Third Petitions was a tortious abuse of process.

       56.     As a direct and proximate result of Wiggs’ abuse of process, Plaintiff has been

damaged in an amount to be determined at trial, but not less than the $118,824.00 improperly

awarded plus all of Basile’s attorney’s fees and costs expended by Wiggs’ litigation from the

filing of the Second Petition to date, which total more than $75,000.00.




                                                  8
              Case 7:19-cv-07266 Document 1 Filed 08/05/19 Page 9 of 13


                        AS AND FOR A SECOND CAUSE OF ACTION
                                 (Denial of Due Process)

        57.     Plaintiff repeats and restates the allegations set forth in each preceding paragraph

of this Complaint as if set forth fully herein.

        58.     When WCO acted in support of Wiggs in the First Petition, Second Petition and

Third Petition it was acting within the power vested in it by the County of Westchester.

        59.     When WCO acted in support of Wiggs in the First Petition, Second Petition and

Third Petition it was acting under color of state law of the State of New York.

        60.     When WCO acted in support of Wiggs in the Third Petition in absentia it was

actively participating in depriving Basile of his right to due process guaranteed to him under the

State law of New York and the U.S. Constitution by violation of the Fourteenth Amendment’s

due process and equal protection clauses.

        61.     When WCO acted in support of Wiggs in the Third Petition while Basile’s lawyer

was barred from the Courtroom, it was actively participating in depriving Basile of his right to

counsel and to due process guaranteed to him under the State law of New York and the U.S.

Constitution by violation of the Fourteenth Amendment’s due process and equal protection

clauses.

        62.     When WCO misrepresented to the Court that the support outstanding and owed

by Basile included support which was legally barred from consideration by the res judicata and

collateral estoppel of the First and Second Petitions it was actively participating in depriving

Basile of his rights to due process and equal protection under the law guaranteed to him under

the State law of New York and the U.S. Constitution by violation of the Fourteenth

Amendment’s due process and equal protection clauses.




                                                  9
                     Case 7:19-cv-07266 Document 1 Filed 08/05/19 Page 10 of 13


               63.     Both of these denials of Basile’s Constitutional rights are violations of, and

        actionable pursuant to and 42 U.S.C. 1983.

               64.     As a direct and proximate result of WCO’s violations of New York State Law and

        Basile’s Constitutional rights to due process and equal protection under the law, Plaintiff has

        been damaged in an amount to be determined at trial, but not less than the $118,824.00

        improperly awarded plus all of Basile’s attorney’s fees and costs expended by Wiggs’ litigation

        from the filing of the Second Petition to date, which total more than $75,000.00.

                                 AS AND FOR A THIRD CAUSE OF ACTION
                                           (Injunctive Relief)

               65.     Plaintiff repeats and restates the allegations set forth in each preceding paragraph

of this Complaint as if set forth fully herein.

               66.     As a result of the above Judgment which was obtained by violations of Plaintiff’s

Constitutional rights, Plaintiff is now being threatened with a jail sanction.

               67.     There is no adequate remedy at law that can undo, or take back a time in jail.

               68.     Therefore,    being    sent   to   jail   based   upon    the   unconstitutional   and

unconstitutionally obtained Judgment would be an immediate and irreparable damage that would be

caused to Basile for which he would have no other adequate remedy.

               69.     In the absence of injunctive relief staying the prosecution of the Family Court

Action and voiding the Judgment, Basile will be irreparably harmed and such harm cannot by

compensated by an award of money.

               70.     To prevent such irreparable and unconstitutional harm, the decision in the Third

Petition should be vacated and declared null and void.

               71.     To prevent such irreparable and unconstitutional harm, the case unconstitutionally

prosecuted against Basile by Wiggs and WCO must be enjoined from Proceeding, and the Judgment



                                                          10
                    Case 7:19-cv-07266 Document 1 Filed 08/05/19 Page 11 of 13


obtained therein should be enjoined from collection or prosecution efforts to maintain the status quo

until this action is determined.

                         WHEREFORE, Plaintiff Christopher Basil demands judgment as follows:

                         A.    On the First Cause of Action, awarding Plaintiff a judgment an amount to

         be determined at trial, but not less than all losses caused to Plaintiff by Wiggs.

                         B.    On the Second Cause of Action, awarding Plaintiff a judgment an amount

         to be determined at trial, but not less than all losses caused to Plaintiff by WCO.

                          C.   On the Third Cause of Action, awarding Plaintiff declaratory judgment

         that the prosecution of the Third Petition was a violation of Basile’s Constitutional rights to

         due process and equal treatment under the law, voiding and vacating the Judgment awarded

         upon the Third Petition, barring Wiggs or WCO from enforcement from prosecuting to collect

         upon said Judgment, forever barring Wiggs and the WCO from prosecuting Claims determined

         in the First and Second Petitions, and barring Defendants from prosecuting Basile while Basile

         and/or his attorney have been barred from actively defending any hearing, and voiding any and

         all warrants for arrest issued against Plaintiff related to his failure to pay said Judgment.

                          D.   On each Cause of Action, awarding Plaintiff from Defendants, jointly and

         severally, Plaintiff’s attorneys fees, and the costs and expenses of bringing and prosecuting this

         action and of defending the First, Second and Third Petitions, with the appropriate interest

         upon all damages awarded to Plaintiff, and such other and additional relief for Plaintiff as the

         Court deems just and proper.




                                                         11
              Case 7:19-cv-07266 Document 1 Filed 08/05/19 Page 12 of 13




                                           JURY REQUEST

          Plaintiff respectfully requests a jury try and decide all material issues of fact in this
action.




Dated: New York, New York
       August 1, 2019




                                          Attorneys for Plaintiff




                                                    12
Case 7:19-cv-07266 Document 1 Filed 08/05/19 Page 13 of 13
